Citation Nr: 1646152	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  08-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1964 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board recognizes that the issues of entitlement to a total disability rating based on individual unemployability (TDIU), entitlement to an increased rating for posttraumatic stress disorder (PTSD), and entitlement to increased ratings for peripheral neuropathy of the bilateral upper and bilateral lower extremities have been certified to the Board.  However, the Veteran indicated in his June 2015 VA Form 9 that he wished to testify at a Travel Board hearing with respect to these issues and he reiterated this intent in correspondence dated in May 2016.  A review of the Veterans Appeals Control and Locator System (VACOLS) does not reflect that a Travel Board hearing has been scheduled.  Accordingly, the RO must ensure that a Travel Board hearing is scheduled in accordance with the docket number of the Veteran's appeal.  Following completion of the Travel Board hearing, the issues remaining in appellate status will be addressed by the Board.


REMAND

When this case was before the Board in April 2014, it was remanded for further development and adjudicative action.  Specifically, the Board instructed the originating agency to obtain medical opinions regarding the etiology of the Veteran's sleep apnea to determine whether it was caused or permanently worsened by his PTSD, to include as due to medications for PTSD and, if appropriate, alcohol and tobacco use.  In a February 2016 rating decision, the RO denied entitlement to service connection for alcohol and nicotine use as secondary to the Veteran's PTSD, and the record does not reflect that the Veteran has initiated an appeal with respect to those determinations.

In providing the requested opinion regarding whether the Veteran's PTSD medication permanently worsened his sleep apnea, the Board's remand directives explicitly instructed the medical professional to discuss information submitted by the Veteran from the American Academy of Sleep Medicine regarding antianxiety drugs.  The article from the American Academy of Sleep Medicine indicates that sedative medications, including anxiety drugs, can cause the muscles in the throat to relax more than usual and cause airway obstruction and may also make it more difficult for the brain to "wake up" and notice a lack of oxygen in the system.  This can result in longer and more dangerous abnormal breathing periods.

In an October 7, 2015, medical opinion, a VA medical professional commented that the referenced article was from the American Sleep Apnea Association, and not the American Academy of Sleep Medicine and that articles from the American Sleep Apnea Association are not peer reviewed, and therefore, cannot be accepted as proven facts.  The Board notes that the record contains two different articles, one from the American Academy of Sleep Medicine and one from the American Sleep Apnea Association, and that both are located within the same document in VBMS, with a receipt date of August 16, 2007.  The medical professional who provided the October 7, 2015, opinion clearly overlooked the article published by the American Academy of Sleep Medicine, and failed to discuss it in the opinion, as required by the Board's remand directives.  Moreover, in that same opinion, the medical professional indicated that a variety of substances, including benzodiazepines and narcotics, have been associated with obstructive sleep apnea and that it was more likely that those drugs exacerbate sleep apnea in patients who are already at risk for the disorder rather than cause it.  Drugs classified as benzodiazepines include, but are not limited to, Klonopin (clonazepam) and Prozac (fluoxetine) and throughout the appeal period the Veteran has either taken or continues to take those medications.  In this regard, the medical professional's general statements regarding benzodiazepines actually weigh in favor of a positive aggravation opinion.  Based on the foregoing, the Board finds a new medical opinion regarding whether the Veteran's sleep apnea was caused or aggravated by his medication for PTSD is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from February 2016 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from February 2016 to the present.

2.  Then, the Veteran's electronic claims file, to include a copy of this remand, must be made available to the medical professional who provided the October 7, 2015, medical opinion.  Following a review of the evidence of record, the medical professional should state an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea was caused or permanently worsened by the Veteran's medications for his PTSD, to include, but not necessarily limited to, Klonopin (clonazepam) and Prozac (fluoxetine).

In providing this opinion, the medical professional must specifically address information submitted by the Veteran from the American Academy of Sleep Medicine regarding antianxiety drugs.  This article is located in a document in VBMS with a receipt date of August 16, 2007, on page 10.

If aggravation is found, to the extent that it is possible, the medical professional should provide an opinion as to the approximate baseline level of severity of the obstructive sleep apnea before the onset of aggravation.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any required opinion, he or she should explain why.

If the medical professional who provided the October 7, 2015, opinion is unavailable, all electronic evidence should be provided to another medical professional with sufficient expertise who must review the evidence of record, to include a copy of this remand, and provide the required opinions with supporting rationale.

A new examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  If, and only if, an examination is required, the RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

